Citation Nr: 1332009	
Decision Date: 10/03/13    Archive Date: 10/07/13

DOCKET NO.  05-32 608A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include Posttraumatic Stress Disorder (PTSD), but other than depressive disorder with anxiety disorder, to include as secondary to service-connected degenerative disc disease of the lumbosacral spine.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected degenerative disc disease of the lumbosacral spine.

3.  Entitlement to service connection for peptic ulcer disease, to include as secondary to service-connected degenerative disc disease of the lumbosacral spine.

4.  Entitlement to service connection for hepatitis C.

5.  Entitlement to an increased rating (evaluation) greater than 40 percent for degenerative disc disease of the lumbosacral spine.



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to March 1968.

These matters come before the Board of Veterans' Appeals (Board) from October 2004 and March 2006 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which denied an increased rating in excess of 40 percent for service connected degenerative disc disease of the lumbosacral spine and denied service connection for PTSD, hypertension, hepatitis C, and peptic ulcer disease.  The Veteran timely perfected appeals of these matters.

In a an April 2012 decision by the Board, these matters were remanded for additional development to include obtaining VA treatment records, Social Security Administration (SSA) records, conducting VA examinations, and readjudication and issuance of a supplemental statement of the case for the issues on appeal.  The Board has reviewed the actions taken since the Board's remand and finds that all the April 2012 remand directives have been fully complied with.  See Stegall v. West, 11Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).

A review of the Virtual VA paperless claims processing system reveals that the system includes documents relating to the immediate appeals including copies of VA treatment records.  The documents are considered to be part of the claims file, and as such have been considered as part of the present appeals.



FINDING OF FACT

In a written statement of September 2013, the Veteran withdrew appeals on the issues of an increased rating for degenerative disc disease of the lumbosacral spine, and service connection for an acquired psychiatric disorder, hypertension, peptic ulcer disease, and hepatitis C.  There are no questions of fact or law remaining before the Board in these matters.


CONCLUSION OF LAW

The criteria for the withdrawal of substantive appeals have been met regarding appeals for an increased rating for degenerative disc disease of the lumbosacral spine, and service connection for an acquired psychiatric disorder, hypertension, peptic ulcer disease, and hepatitis C.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of Increased Rating for Degenerative Disc Disease of the Lumbosacral Spine, and Service Connection for an Acquired Psychiatric Disorder, Hypertension, Peptic Ulcer Disease, and Hepatitis C

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege a specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn at any time before the Board promulgates a decision, and may be withdrawn on the record at a hearing, or in writing.  38 C.F.R. §20.204 (2013).  Withdrawals in writing must comply with the provisions of 38 C.F.R. § 20.204(b) by including the name of the Veteran, the applicable file number, and a statement that the appeal is withdrawn.  Furthermore, where the appeal involves multiple issues, the withdrawal must specify that the appeal is withdrawn in its entirety, or list the issues withdrawn from the appeal.  Id. 

In September 2009 the Veteran testified before a Veterans Law Judge (VLJ) at a hearing in Portland, Oregon.  Since that time, the VLJ who conducted the hearing is no longer employed with the Board.  The VLJ who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707 (2013).  The Veteran was given an opportunity to request or decline a new hearing by way of a letter sent to him in August 2013.

In response to VA's letter, the Veteran replied by stating "I want to stop my appeal and keep my status as it is now."  The Board finds the Veteran's statement to be an effective withdrawal of all Substantive Appeals at issue.  As the Veteran has withdrawn these appeals, there remain no allegations of errors of fact or law for appellate consideration on these particular mattes.  Accordingly, the Board does not have jurisdiction to review these issues, and the identified appeals are dismissed. 


	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for an acquired psychiatric disorder other than depressive disorder with anxiety disorder is dismissed.
	
Service connection for hypertension is dismissed.

Service connection for peptic ulcer disease is dismissed.

Service connection for hepatitis C is dismissed.

A rating in excess of 40 percent for degenerative disc disease of the thoracolumbar spine is dismissed.





____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


